Citation Nr: 1113383	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-36 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to diabetes mellitus, type II or service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, including as secondary to service-connected PTSD.

4.  Entitlement to service connection for peripheral neuropathy, including as secondary to diabetes mellitus, type II.
 
5.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus, type II or service-connected PTSD.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected PTSD.
REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board notes that the Veteran is currently assigned a total rating for his PTSD.


FINDINGS OF FACT

1.  The RO denied service connection for diabetes mellitus, type II (DMII) in a June 2003 rating decision; the Veteran did not appeal.

2.  New and material evidence has not been received to reopen the claim seeking service connection for DMII.

3.  The Veteran does not appear to have a current diagnosis of ED or sleep apnea and the evidence does not show that any history of ED or sleep apnea had onset during or within one year of separation from service or that either are related to any service-connected disabilities.

4.  Peripheral neuropathy, hypertension, and GERD did not have onset during service or within one year of separation from service and are not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied a claim of entitlement to service connection for diabetes mellitus, type II is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received since the June 2003 rating decision that denied entitlement to service connection for diabetes mellitus, type II, thus the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for ED, sleep apnea, peripheral neuropathy, hypertension, and GERD, including as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131,5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The RO denied service connection for diabetes mellitus, type II (DMII) in a June 2003 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding DMII was received in November 2006, more than one year after the June 2003 rating decision.  Therefore, the June 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's claim for service connection for DMII was denied in June 2003 because the evidence did not show that DMII had onset during or within one year of separation from service and did not show that he qualified for service connection under the presumptive provisions for herbicide exposure.  

Specifically, the Veteran has consistently stated that he served in the waters off Vietnam on the USS KITTY HAWK and that he was exposed to herbicides while serving aboard the vessel.  The presumptive provisions provide that when a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R.  § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  However, a veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  At the time of the June 2003 rating decision, the evidence included the Veteran's statements, service treatment records (STRs), and VA outpatient treatment records.
None of the evidence indicated that the Veteran set foot within the land borders of Vietnam.

Consequently, to reopen the claim, the Veteran must provide new and material evidence showing that DMII had onset during or within one year of separation from service; that he set foot within the land borders of Vietnam, to include contiguous waterways; or that he was otherwise exposed to herbicides during service.

Since June 2003, the Veteran has submitted VA outpatient treatment records showing DMII treatment as well articles discussing herbicide exposure and proposed amendments to the presumptive provisions.  He also submitted a buddy statement but the statement does not indicate that the Veteran set within the land borders of Vietnam.  

Unfortunately, none of the newly submitted evidence is material to the Veteran's claim as it fails to show a direct relationship between DMII and service or that he set foot in the land borders of Vietnam, to include the contiguous waterways.  Simply, the evidence does not raise a reasonable possibility of substantiating the claim for service connection.  Accordingly, the claim may not be reopened.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A.  § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma, non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R.  §§ 3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran seeks service connection for the following disabilities:  ED, including as secondary to DMII or service-connected PTSD; sleep apnea, including as secondary to service-connected PTSD; peripheral neuropathy, including as secondary to DMII; hypertension, including as secondary to DMII or service-connected PTSD; and GERD, including as secondary to service-connected PTSD.  Because the Veteran's DMII is not service-connected, theories of entitlement claiming service connection as secondary to DMII will not be discussed.

First, the Veteran seeks service connection for ED and sleep apnea; however treatment records appear to indicate only a history of these disabilities.  The evidence does not show a current diagnosis or treatment of either disability.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Even assuming that the Veteran currently has ED and sleep apnea, service connection is not warranted on a direct or secondary basis because the disabilities were not diagnosed or treated during service or within one year of separation from service.  No treatment records dated subsequent to service indicate a relationship between the disabilities and service or his service-connected PTSD.  Moreover, other than his basic claim requesting service connection on a secondary basis, the Veteran has not provided evidence indicating that the disabilities are related to his PTSD.  

As noted above, service connection for DMII has not been granted, thus service connection as secondary to DMII is not warranted.  

Overall, the Board must find that the post-service medical records provide particularly negative evidence against these claims of ED and sleep apnea, indicating that the Veteran does not currently suffer from these disabilities at this time or during the appeal period, providing highly probative evidence against the claims, outweighing the Veteran's statements that he has these problems at this time. 

Accordingly, without evidence of current disabilities and without evidence of a nexus between the current disabilities and service or service-connected PTSD, the claims must be denied.

The Veteran seeks service connection for peripheral neuropathy, including as secondary to DMII.  As noted above, service connection for DMII has not been granted, thus service connection on a secondary basis is not warranted.  Service connection on a presumptive basis is also not warranted under 38 C.F.R. §§ 3.307 and 3.309 as the evidence fails to show that the Veteran set foot within the land borders of Vietnam or that his peripheral neuropathy appeared within weeks or months of his alleged exposure to an herbicide agent and resolved within two years of the date of onset.  38 C.F.R. § 3.309(e).  Service connection on a direct basis is also not warranted as STRs fail to show diagnosis or treatment of the disability during service and post-service treatment records fail to show treatment of the condition within one year of separation from service.  Moreover, no post-service treatment records indicate a relationship between the peripheral neuropathy and service.  Treatment records indicate that the condition is the result of the Veteran's DMII, which has not been service connected.  Therefore, without a nexus between the disability and service or a service-connected disability, the claim must be denied.

The Veteran seeks service connection for hypertension, including as secondary to DMII or service-connected PTSD.  As noted above, service connection for DMII has not been granted, thus service connection as secondary to DMII is not warranted.  The evidence also fails to indicate any relationship between hypertension and service-connected PTSD, thus service connection as secondary to PTSD is not warranted as the post-service medical records only provide evidence against this claim, indicating two disabilities with no connection.  Additionally, the first indication of hypertension is dated January 2006, more than one year after discharge from service, thus service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Finally, service connection is not warranted on a direct basis because STRs fail to show diagnosis or treatment of the disability during service and post-service treatment records fail to show treatment of the condition within one year of separation from service.  Moreover, no competent and credible evidence indicates a relationship between hypertension and service.  Thus, without a nexus between the disability and service or a service-connected disability, the Board cannot find that service connection for hypertension is warranted.

Finally, the Veteran seeks service connection for GERD, including as secondary to service-connected PTSD.  STRs do not indicate treatment or diagnosis of GERD or its symptoms during service.  The first indication of GERD is located in VA outpatient treatment records dated November 2002; however, the treatment records do not discuss etiology.  None of the evidence indicates a relationship between GERD and service or service-connected PTSD.  Thus, without a nexus between the disability and service or a service-connected disability, the Board cannot find that service connection for GERD is warranted.

While considering each of the Veteran's claims, the Board considered his lay statements.  However, while he is competent to report symptoms of ED, sleep apnea, peripheral neuropathy, hypertension, and GERD, the etiology of each disability cannot be readily observed.  Because the alleged disabilities are not diagnosed by unique and readily identifiable features, they do not involve simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology or onset of his disabilities are found to lack competency.  Accordingly, the lay opinions attributing the Veteran's multiple disabilities to his active duty service or service-connected PTSD do not constitute competent medical evidence and lack probative value.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

The Board also considered the newspaper article and documents printed from the Internet pertaining to herbicide exposure.  Unfortunately, none of these items show that the Veteran set foot within the land borders of Vietnam or that he was otherwise exposed to herbicides.  Therefore, these articles are not probative of the Veteran's claims.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against all claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July and November 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of the evidence required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The November 2008 notice letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted herbicide related articles and buddy statements.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not conducted for the petition to reopen the claim for DMII because the Veteran did not submit new and material evidence.  Since the claim has not been reopened for consideration on the merits, a VA examination is not warranted under the law.

A VA examination was not provided for the claims seeking service connection for peripheral neuropathy, including as secondary to DMII; hypertension, including as secondary to DMII or service-connected PTSD; or GERD, including as secondary to service-connected PTSD because there is no indication that any of these disabilities had onset during service, within one year of separation from service, or that any are related to PTSD.  Further, because service connection has not been granted for DMII, an examination is not warranted to further explore that theory of entitlement.

A VA examination is not warranted for ED, including as secondary to DMII or service-connected PTSD, or for sleep apnea, including as secondary to service-connected PTSD, because treatment records show only a history of these disorders.  A current disability is not indicated.  Even if the Veteran currently had these disorders, a VA examination is not warranted because the evidence does not show that either condition had onset during service or within one year of separation from service, or that either are related to PTSD.  Again, because service connection has not been granted for DMII, an examination is not warranted to further explore that theory of entitlement.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

New and material evidence having not been submitted, the claim for service connection for diabetes mellitus, type II is not reopened.

Service connection for peripheral neuropathy, including as secondary to diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction, including as secondary to diabetes mellitus, type II or service-connected PTSD, is denied.

Service connection for hypertension, including as secondary to diabetes mellitus, type II or service-connected PTSD, is denied.

Service connection for sleep apnea, including as secondary to service-connected PTSD, is denied.

Service connection for gastroesophageal reflux disease, including as secondary to service-connected PTSD, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


